Opinion of
the Court.
THE action for malicious prosecution must be supported by the want of probable cause, and by malice, conjoined. The law will infer malice from the want probable cause; but the most vindictive and express malice in the prosecution, apart from the other constituent of the action, will not do.
In the present case, the evidence offered on the part of the appellant, shows probable cause for the prosecution for larceny, by the appellee, complained of, neither does the evidence exhibit any express malice on the the part of the appellant.
Judgment reversed, and new trial ordered.